IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICARDO DUNCAN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2120

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 8, 2016.

An appeal from the Circuit Court for Alachua County.
David P. Kreider, Judge.

Stephen N. Bernstein, Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, Robert Charles Lee and Matthew Pavese,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.